PER CURIAM.
Inasmuch as the timeliness of the petition for certiorari in the Circuit Court of Madison County is affected by whether the Town of Lee “rendered” its decision on August 15, 1977, F.A.R. 4.5c(l), and this record is unclear in that respect, the judgment of the circuit court dismissing appellant’s petition for certiorari will be REVERSED and the case REMANDED to permit amendment of the petition for writ of certiorari to allege facts which may dem*763onstrate that the Town’s decision was not rendered on August 15, 1977, and that the petition for writ of certiorari was not untimely when filed September 16, 1977. ■
REVERSED.
SMITH, Acting C. J., and ERVIN and BOOTH, JJ., concur.